Citation Nr: 1437214	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In January 2010, the Board remanded the current issue for further evidentiary development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although it regrets further delay, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In January 2010, the Board remanded the current issue for additional development that included affording the Veteran a VA psychiatric examination to determine the impact of his PTSD on his ability to obtain or retain gainful employment.  However, the Veteran appeared for his examination smelling of alcohol, and testing demonstrated his blood alcohol content was currently 0.170.  The examiner refused to conduct the scheduled examination and sent the Veteran home, noting that, given the high level of alcohol present in the Veteran's system, the veracity of his self-reporting would be questionable.

The Veteran subsequently called VA, acknowledged that he was drunk when he appeared for his previous examination, and requested that the examination be rescheduled.  Given the Veteran's history of symptoms associated with his PTSD and the fact that he did appear for the previous examination, albeit in an intoxicated state, the Board finds that the Veteran should be afforded the opportunity to present, sober, for another VA examination prior to adjudication of his claim.

Updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding mental health treatment records from the VA Connecticut and Massachusetts healthcare systems dating since January 2010.  If any records are unavailable, the claims file should be annotated as such and the Veteran and his attorney notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the impact of his service-connected PTSD on his employability.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD renders him unable to obtain and maintain substantially gainful employment without regard to his age or non-service connected disabilities.  The examiner should provide a rationale for any opinion issued.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



